Citation Nr: 0702080	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) health care system.  






ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel









INTRODUCTION

The veteran reports that he served on active duty from 
March 1950 to March 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida.  



FINDINGS OF FACT

1.  The veteran's application for enrollment in the VA health 
care system was received in September 2004; the VAMC assigned 
the veteran to Priority Group 8.  

2.  The veteran does not have a compensable service-connected 
disability or special eligibility attributes that qualify him 
for an improved priority group enrollment, and he declined to 
provide information related to his income and financial 
status.  



CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706 
(West 2002); 38 C.F.R. § 17.36 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The VCAA is not applicable to cases 
in which the law, and not the factual evidence, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-
43 (2002).  As this case concerns a legal determination of 
eligibility to VA medical care under VA regulations, the 
provisions of the VCAA are not applicable.  

The VAMC in Gainesville, Florida, denied the veteran's 
application for VA medical care benefits.  The veteran argues 
that it is unfair to give benefits to some people in Priority 
Group 8 and refuse benefits to others in the same group.

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  See 
38 C.F.R. § 17.36(a).  Veterans may apply to be enrolled in 
the VA health care system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
See 38 C.F.R. § 17.36(d).  

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, Priority Group 8.  See 
38 C.F.R. § 17.36(b).  In January 2003, VA suspended new 
enrollment of veterans assigned to Priority Group 8 from the 
VA health care system if they were not enrolled on January 
17, 2003.  See 38 C.F.R. § 17.36(c)(2); see also 38 U.S.C.A. 
§ 1705(a) (stating that, in managing medical services, VA 
shall design programs in a manner as to promote cost-
effective delivery of health care services); 68 Fed. Reg. 
2670-673 (Jan. 17, 2003) (regarding the Secretary's decision 
to restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  

The veteran applied for health care benefits in 
September 2004, and at that time declined to provide 
information about his financial status.  In its consideration 
of the veteran's application, the VAMC noted the veteran did 
not have a service-connected disability or other special 
eligibility attributes of an improved priority group.  The 
VAMC placed the veteran in Priority Group 8, and he does not 
contend that the assignment to Priority Group 8 was 
incorrect.  

Although there is no evidence of the veteran's income of 
record, the Board finds that a remand for additional 
development is not necessary because the veteran declined to 
provide evidence of his financial status.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (stating that VA should 
avoid remands that would impose unnecessary additional 
burdens on VA with no benefit flowing to the claimant).  The 
Board thus finds that the veteran was properly assigned to 
Priority Group 8.  He does not have a service-connected 
disability, is not a former prisoner of war or combat 
veteran, does no require regular aid because he is 
permanently housebound or catastrophically disabled, nor is 
there evidence that he has any other eligibility attribute 
that would qualify him for a priority group more favorable 
than Priority Group 8.  

Because the veteran is assigned to Priority Group 8 and 
applied for enrollment after January 17, 2003, he is 
ineligible for VA health care benefits.  The Board regrets 
that limited resources restrict VA's capacity to provide care 
to all veterans; however, the regulations were amended to 
protect the quality of care for other enrollees who have 
lower incomes, special medical needs, or disabilities 
incurred during military service.  

Because the facts are not in dispute, the law pertinent to 
eligibility for VA health care benefits is dispositive of the 
issue of the veteran's eligibility for enrollment in the VA 
health care system.  The claim must therefore be denied as a 
matter of law.  Sabonis, 6 Vet. App. at 430 (when the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law).  






ORDER

Eligibility for enrollment in the VA health care system is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


